Name: Commission Regulation (EC) No 2092/2002 of 26 November 2002 derogating from Regulation (EC) No 2535/2001 as regards the import licences for milk and milk products from Estonia for 2002
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32002R2092Commission Regulation (EC) No 2092/2002 of 26 November 2002 derogating from Regulation (EC) No 2535/2001 as regards the import licences for milk and milk products from Estonia for 2002 Official Journal L 322 , 27/11/2002 P. 0028 - 0029Commission Regulation (EC) No 2092/2002of 26 November 2002derogating from Regulation (EC) No 2535/2001 as regards the import licences for milk and milk products from Estonia for 2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 29(1) thereof,Whereas:(1) The Estonian authorities have informed the Commission of planned supplementary veterinary checks to ensure that the milk powder for export to the Community under quota No 09.4546 as provided for by Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(3), as amended by Regulation (EC) No 2677/2000(4), complies with Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(5), as last amended by Directive 94/71/EC(6), and with Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(7).(2) These supplementary veterinary checks have caused difficulties and delays for importers holding licences whose validity expired on or before 30 June 2002.(3) Notwithstanding Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(8), as last amended by Regulation (EC) No 1667/2002(9), provision should exceptionally be made to allow those operators who were unable to use the initial licences to apply for a new licence for the quantities unused under the expired licence. Holders of licences who have made amendments to them other than the corrections provided for in Article 26(2) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(10), as last amended by Regulation (EC) No 954/2002(11), should not be allowed this concession.(4) Provision should be made to allow securities that were confiscated upon expiry of the licences to be released proportionate to the quantities imported under the new licence.(5) In order to obtain information on the use of the quota concerned, provision should be made for notifications from the Member States regarding the licences in question.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 12 of Regulation (EC) No 2535/2001, at the request of the interested party, a new licence may be issued to the holder of a licence issued for the period January-June 2002, for imports of products covered by quota No 09.4546 listed in Annex I.B.7 to that Regulation, provided that the licence could not be fully used during its term of validity.Should the competent authorities note that amendments other than the corrections allowed under Article 26(2) of Regulation (EC) No 1291/2000 have been made to a licence that expired on 30 June 2002, no new licence shall be issued.2. Notwithstanding the first subparagraph of Article 13(2) of Regulation (EC) No 2535/2001, applications for a new licence and the new licence itself shall be for no more than the unused quantity of the expired licence referred to in paragraph 1.3. Notwithstanding Article 14(1) of Regulation (EC) No 2535/2001, applications for a new licence shall be lodged no later than 10 working days after the entry into force of this Regulation.4. Notwithstanding Article 14(2) of Regulation (EC) No 2535/2001 and Article 15(2) of Regulation (EC) No 1291/2000, the issue of a licence shall not require a security to be lodged.The security forfeited on the unused quantity in the expired licence referred to in paragraph 1 above shall be released in proportion to the quantities imported under the new licence.5. Notwithstanding Article 16(1) of Regulation (EC) No 2535/2001, the new licence shall be issued no later than five working days after the day on which the application was lodged.6. Notwithstanding Article 16(3) of Regulation (EC) No 2535/2001, the validity of the new licences shall be 90 days from their actual date of issue under Article 23(2) of Regulation (EC) No 1291/2000.7. Notwithstanding Article 18(1)(d) of Regulation (EC) No 2535/2001, the application for a new licence and the new licence itself shall contain in box 20 the quota number and one of the following:- Certificado expedido de conformidad con lo dispuesto en el artÃ ­culo 1 del Reglamento (CE) n ° 2092/2002- Licens udstedt efter artikel 1 i forordning (EF) nr. 2092/2002- Lizenz erteilt gemÃ ¤Ã  Artikel 1 der Verordnung (EG) Nr. 2092/2002- Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2092/2002- Licence issued under Article 1 of Regulation (EC) No 2092/2002- Certificat Ã ©mis conformÃ ©ment aux dispositions de l'article 1er du rÃ ¨glement (CE) n ° 2092/2002- Titolo rilasciato conformemente alle disposizioni dell'articolo 1 del regolamento (CE) n. 2092/2002- Certificaat afgegeven overeenkomstig artikel 1 van Verordening (EG) nr. 2092/2002- Certificado emitido em conformidade com o disposto no artigo 1.o do Regulamento (CE) n.o 2092/2002- Asetuksen (EY) N:o 2092/2002 1 artiklan sÃ ¤Ã ¤nnÃ ¶sten mukaisesti myÃ ¶nnetty todistus- Licens utfÃ ¤rdad i enlighet med artikel 1 i fÃ ¶rordning (EG) nr 2092/2002.Article 2In the case of the licences issued pursuant to Article 1, the Member States shall send to the Commission:(a) before the end of the month following the month in which they were issued, the licences' serial numbers and dates of issue, the quantities of products for which they were issued, broken down by Combined Nomenclature code and specifying the importer's name and approval number;(b) no later than one month after the expiry of the licences, the quantities actually imported, broken down by Combined Nomenclature code and specifying the importer's name and approval number.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 155, 28.6.2000, p. 1.(4) OJ L 308, 8.12.2000, p. 7.(5) OJ L 268, 14.9.1992, p. 1.(6) OJ L 368, 31.12.1994, p. 33.(7) OJ L 125, 23.5.1996, p. 10.(8) OJ L 341, 22.12.2001, p. 29.(9) OJ L 252, 20.9.2002, p. 8.(10) OJ L 152, 24.6.2000, p. 1.(11) OJ L 147, 5.6.2002, p. 8.